Citation Nr: 0106742	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement for or payment of the expense of 
unauthorized medical services rendered on February 23, 1999, 
and March 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 determination of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Milwaukee, Wisconsin.  Although the veteran requested in his 
VA Form 9 that he be scheduled for a Board hearing, he 
subsequently withdrew this request. 


FINDING OF FACT

On February 23, 1999, and March 1, 1999, the veteran received 
private medical services, which were not previously 
authorized, for non-service-connected disability; no medical 
emergency existed at the time of the services and delay of 
the services would not have been hazardous to the veteran's 
life or health; these facts are not in dispute.


CONCLUSION OF LAW

The claim for entitlement to reimbursement for or payment of 
the expense of unauthorized medical services rendered on 
February 23, 1999, and March 1, 1999, is without legal merit.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained.  In addition the veteran has been 
informed of the requirements for reimbursement for or payment 
of the expense of the unauthorized medical services rendered 
on February 23, 1999, and March 1, 1999.  There is no 
outstanding evidence which should be obtained.  Moreover, the 
pertinent facts in this case are not in dispute.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding this 
appeal without first affording the MC an opportunity to 
consider his claim in light of the VCAA.  

The veteran seeks reimbursement for or payment of the 
expenses of a colonoscopy with biopsy and a computed 
topography scan of the abdomen rendered on February 23, 1999, 
and March 1, 1999, respectively, at the Franciscan Skemp 
Healthcare Medical Center in La Crosse, Wisconsin.  He 
believes that VA should pay for these services because his 
previous treatment from VA was inadequate.  The record 
reflects that the services rendered on February 23, 1999, and 
March 1, 1999, were routine; neither procedure was rendered 
in a medical emergency.  There is simply no indication that 
delay of the procedures for appropriate authorization would 
have been hazardous to the veteran's life or health.  
Therefore, the veteran is not entitled to reimbursement for 
or payment of the expenses of such services.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  Since the pertinent facts in 
this case are not in dispute and the law is dispositive, the 
veteran's claim must be denied because it is without legal 
merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to reimbursement for or payment of the expense of 
unauthorized medical services rendered on February 23, 1999, 
and March 1, 1999, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

